Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 8, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2014-0022647(KR101400718 translation is cited, hereafter KR’718).
Regarding claims 1 - 3, KR’718 discloses an intumescent fireproof paint film having at least table 5 temperature profile comprising: 80-97 wt% of a silicate; 1-10 wt% of an aerogel; 1-5 wt% of a functional filler; and 1-5 wt% of an additive such as leveling agent ([0004] and [0012])). Functional fillers are included to improve heat resistance, suggesting the use of one of the silica forms: fumed silica, colloidal silica, and micronized silica. As the functional filler, it is also possible to use a mixture of at least one of magnesium carbonate, calcium carbonate and aluminum hydroxide with expansive graphite or expansive graphite ([0011]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the function fillers including magnesium carbonate or calcium carbonate or mixture of magnesium carbonate and calcium carbonate to obtain a coating composition having temperature profile similar to table 5  since it has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Since the components are mixed together, the prior art meets the limitation that ”the aerogel includes, in its pores, the binder”.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, the prior art discloses the using of the mixture of calcium carbonate and magnesium carbonate, and it has been held that the weight ratio of calcium carbonate to magnesium carbonate corresponds to a numerical range which could be sufficiently and experimentally optimized by a person skilled in the art, and unpredictable remarkable or new effects are also not considered to be obtained by the numerical limitation. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 6, KR718 indicates that the aerogel is a hydrophilic amorphous silica aerogel ([0010])).
Regarding claim 7, KR718 discloses the using of alkaline metal silicate ([0016]).
Regarding claim 8, KR718 discloses the using a dimethyl polysiloxane([0013]). The dimethyl polysiloxane is a common surfactant and is active in the claimed broad pH.
Regarding claim 10, KR718 discloses using poly alkyl acrylate ([0013]).
Regarding claim 21, graphite can be raed on the claimed water resistance additive. 

Claims 1, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2014-0022647(KR101400718B is cited, hereinafter KR’718), further in view of KR10-0919968(hereinafter KR’968).
 Regarding claims 1,and 5, KR’718 discloses an intumescent fireproof paint film composition set forth above comprising: 80-97 wt% of a silicate; 1-10 wt% of an aerogel; 1-5 wt% of a functional filler; and 1-5 wt% of an additive such as leveling set forth above. Functional fillers are included to improve heat resistance, suggesting the use of one of the silica forms: fumed silica, colloidal silica, and micronized silica. As the functional filler, it is also possible to use a mixture of at least one of magnesium carbonate, calcium carbonate and aluminum hydroxide with expansive graphite or expansive graphite.
But it is silent about using the foaming agents size as applicants set forth in the claims.
 However, KR’968 indicates that 0.2-20 wt% of one or two or more types of foaming aids with a size of 0.1-2.0 mm selected from a calcium-based inorganic material, expanded perlite and expanded vermiculite is added in order to improve the foamability of an expandable fireproof cladding composition containing a silicate. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to the foam agent in the fire-proof material to improve the foamability and heat resistance of an expandable fireproof coating composition containing a silicate(page 6, 223 section).
Claims 1 and 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2014-0022647(KR101400718 is cited), further in view of JP7903503 (JP’503).
KR’718 discloses an intumescent fireproof paint film composition set forth above comprising: 80-97 wt% of a silicate; 1-10 wt% of an aerogel; 1-5 wt% of a functional filler; and 1-5 wt% of an additive such as leveling agent or surfactant([0012]). Functional fillers are included to improve heat resistance, suggesting the use of one of the silica forms: fumed silica, colloidal silica, and micronized silica. As the functional filler, it is also possible to use a mixture of at least one of magnesium carbonate, calcium carbonate, and aluminum hydroxide with expansive graphite or expansive graphite.
But it is silent about using the surfactant as applicants set forth in the claims. JP’503 discloses foaming fire extinguishing agent includes alkyl sulphate and/or polyoxyethylene alkyl ether sulphate, glycol solvent(s), and polyethylene glycol ether surfactant(s).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the claimed surfactant in the teaching of JP’503 because it has been held that substituting one known compound for another is known in the art.
It is expected that polyoxyethylene alkyl ether sulphate has the claimed activity.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2014-0022647(KR101400718B is cited, hereinafter KR’718) as applied to claim 1 above, further in view of US5480587(US’587).
KR’718 discloses an intumescent fireproof paint film composition set forth above comprising: 80-97 wt% of a silicate; 1-10 wt% of an aerogel; 1-5 wt% of a functional filler; and 1-5 wt% of an additive such as leveling set forth above. Functional fillers are included to improve heat resistance, suggesting the use of one of the silica forms: fumed silica, colloidal silica, and micronized silica. As the functional filler, it is also possible to use a mixture of at least one of magnesium carbonate, calcium carbonate and aluminum hydroxide with expansive graphite or expansive graphite.
But it is silent sodium carbonate as applicants set forth in the claims.
US’587 discloses that’s aluminum hydroxide and sodium carbonate are known fire retardant (col. 6, lines 30-60).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the function fillers including magnesium carbonate or calcium carbonate or mixture of magnesium carbonate and calcium carbonate  and sodium carbonate to obtain a coating composition having temperature profile similar to table 5  since it has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) and it has been held that substituting one know compound for another for  the  same  purpose is  known in the field. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
The Examiner corrected the typographic error that the examiner made in the previous office action. The rejection should be “The Claims 1 – 4, 6 - 8, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2014-0022647 (KR101400718 translation is cited, hereafter KR’718)”.
The applicant states that page 5 of the Office Action states that "claims 1, 5 and 11-12 is/are rejected under 35 U.S.C. 103 ...over KR10-2014-0022647 (KR101400718 is cited, hereafter KR'718), further in view of KR10-0919968 (KR'968)." However, the Office Action does not explain how KR'968 is applied in rejection of claim 1. 
The Examiner respectfully submits that although KR’718 alone can be  used  to  rejection  claim 1, the composition with the foaming agent size ( teaching  of KR’968) still is  read on the  claim 1 limitation.
The applicant argues that page 6 of the Office Action states that "claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 ...over KR10-2014-0022647 (KR101400718 is cited), further in view of JP7903503 (JP'503)." However, the Office Action does not explain how JP'503 is applied in rejection of claims 1 and 8. Thus, the Applicant respectfully requests that the Examiner clarify the grounds of rejecting claims 1 and 8.
The Examiner respectfully submits although claims and1 and 8 can be rejected by the primary reference only, however, the composition comprising the specific claim 9 surfactant still read on the claim 1 and 8.
The applicant argues that the claimed composition of the foaming agent does not include expandable graphite. The Examiner respectfully submits that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”
The applicant argues that unexpected result of the instant application.
The Examiner respectfully submits that the prior art discloses the composition having the temperature profile of the following


    PNG
    media_image1.png
    207
    722
    media_image1.png
    Greyscale

The data above shows that the prior art composition has similar or even better properties.
The applicant argues a comparison of the results obtained with Example 3 and Example 4 (which contain 92% and 91% of the binder, respectively) with the results obtained with New Comparative Examples 2 through 5 (which contain 92%, 91%, 91%, and 91% of the binder, respectively) show that the drastic difference is not caused by the binder amount. Once the binder amount is eliminated as a source of the drastic difference in the performance, the comparison of Examples 1 through 4 with respect to New Comparative Examples 1 through 5 reveals that the absence of the expandable graphite in the foaming agent led to the drastic difference. 
The Examiner respectfully submits that Response to Office Action when the same content of calcium carbonate/magnesium carbonate is used, the different amount of the binder used. The  applicant  argues  the  unexpected  result  of  the  instant  applicatio .  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The data above shows that the prior art composition has similar or even better properties.
The applicant argues that Joon does not teach or suggest a foaming agent, which is one or a mixture of two or more selected from the group consisting of calcium carbonate (CaCO3), magnesium carbonate (MgCO3), vermiculite, perlite, limestone and sodium bicarbonate (NaHCO3), and there is no teaching or suggestion in Joon to use a foaming agent that does not include expandable graphite. 
The Examiner respectfully submits that the prior art teaches the calcium carbonate and magnesium carbonate, which is read on the claimed foaming agnet since the same composition had same properties. The claims are drawn to a  fire-resistant paint composition. It has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., free of graphite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant argues that Claim 3 recites the foaming agent being a mixture consisting of calcium carbonate (CaCO3) and magnesium carbonate (MgCO3). However, Joon does not disclose the foaming agent consisting of calcium carbonate (CaCO3) and magnesium carbonate (MgCO3), because Joon describes using magnesium-calcium carbonate, calcium carbonate and/or aluminum hydroxide only in combination with expandable graphite. 
 The Examiner respectfully submits that the claims are drawn to a  fire-resistant paint composition. It has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.") The claimed paint composition does not exclude using the function filler. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., free of graphite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that although KR647 describes using dimethyl polysiloxane, in KR647, KR647 does not disclose using dimethyl polysiloxane as a surfactant. In addition, there is no teaching or suggestion that dimethyl polysiloxane is active as a surfactant at a pH of 2 to 12. If the Examiner is taking an official notice, the Applicant respectfully requests, pursuant to MPEP § 2144.03, that the Examiner provide documentary evidence to support that dimethyl polysiloxane is active in the claimed broad pH (namely from pH of 2 to 12). 
The Examiner respectfully submits that the prior art discloses same filed fire-resistant paint, and apply the paint to the surface is well known and the condition should be the similar to that of the instant application. The prior  art  does  not  teach  that  the paints  has  to  be  used  in  the extreme  work condition  such  as  pH  of  over  12  or  the  pH  is  less  than  2.  Thus, it  is  reasonable  to  expect  that the dimethyl polysiloxane is active in the claimed broad pH (namely from pH of 2 to 12). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) 
Response to Office ActionThe applicant argues that Claims 1 and  5 are rejected under 35 U.S.C. 103 over Joon, further in view of Yu.  As explained above, the Office Action does not explain how Yup is applied in rejection of claim 1. As explained above, claim 1 and its dependent claims are patentable over Joon. Yup is not cited for, and does not teach or suggest the above-discussed features of claim 1. Thus, the Applicant respectfully submits that claim 1 and its dependent claims are patentable over a combination of Joon and Yup. 
The  Examiner respectfully  submits that claim 1 can  be rejected alone under Joon set forth above. Yup( KR’968) is used to show that  KR’968 indicates that 0.2-20 wt% of one or two or more types of foaming aids with a size of 0.1-2.0 mm selected from a calcium-based inorganic material, expanded perlite and expanded vermiculite is added in order to improve the foamability of an expandable fireproof cladding composition containing a silicate.  The combination teaching of Joon and Yup also meets the limitation of claims 1 and  5, Thus, claims 1 and  5 can  be rejected under 35 U.S.C. 103 over Joon, further in view of Yup. 
The applicant argues that claims 1 and 8- 9 are rejected under 35 U.S.C. 103 over Joon, further in view of JP7903503 s explained above, the Office Action does not explain how JP'503 is applied in rejection of claim 1. As explained above, claim 1 and its dependent claims are patentable over Joon. JP'503 is not cited for, and does not teach or suggest the above-discussed features of claim 1. Thus, the Applicant respectfully submits that claim 1 and its dependent claims are patentable over a combination of Joon and JP'503.
 The Examiner respectfully submits that claim 1  can be rejected under Joon set forth above. JP’503 discloses foaming fire extinguishing agent includes alkyl sulphate and/or polyoxyethylene alkyl ether sulphate, glycol solvent(s), and polyethylene glycol ether surfactant(s).The he combination of the teaching of Joon and JP’503 is also read on the limitations  of claims 1 and 8-9. Thus, claims 1 and 8-9 can  be rejected under 35 U.S.C. 103 over Joon, further in view of JP7903503. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731